IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


CARL P. WAGNER AND MAY CAROL    : No. 810 MAL 2014
WAGNER, HIS WIFE, AND JAMES R.  :
WAGNER                          :
                                : Petition for Allowance of Appeal from the
                                : Order of the Superior Court
           v.                   :
                                :
                                :
LARRY G. KNAPP AND BEVERLY M.   :
KNAPP, HIS WIFE                 :
                                :
                                :
           v.                   :
                                :
                                :
SPENCER, GLEASON, HEBE & RAGUE :
                                :
                                :
PETITION OF: LARRY G. KNAPP AND :
BEVERLY M. KNAPP, HIS WIFE      :


                                   ORDER


PER CURIAM

     AND NOW, this 6th day of May, 2015, the Petition for Allowance of Appeal is

DENIED.